SCHWARTZ, Chief Judge.
We agree with the trial court that since the so-called franchise for “maxi-taxi” pick up and delivery at the Dade County seaport and airport was granted by the county pursuant to and in accordance with the specific statutory authority conferred by section 125.012(17), Florida Statutes (1981),1 rather than section 1.01(A)(14) of the Home Rule Charter,2 the latter’s requirement of voter approval of “[franchises under this subsection” does not apply by its very terms.
The appellants have abandoned the other point presented.
Affirmed.

. Section 125.012 provides:
Any County and the Board of County Commissioners thereof shall have the power, in addition to the powers otherwise conferred:
******
(17) To grant exclusive or non-exclusive franchises to persons, firms, or corporations for the operating of restaurants, cafeterias, bars, taxi cabs, vending machines, and other concessions of a nonaeronautical nature in, on and in connection with any project owned and operated by the county. However, no exclusive franchise shall be so granted unless the Board of County Commissioners of said County shall award such franchise following receipt of sealed competitive bids in the manner prescribed by law, or caused to be published in a newspaper of general circulation in the county notice of the fact that it intends to grant such exclusive franchise and will at a time certain to be fixed in said notice, not less than 30 days after the publication of the notice, enter into negotiations with any interested parties as to the terms, conditions, and provisions of any such exclusive franchise. Such negotiations with any interested parties as to the terms, conditions, and provisions of any such exclusive franchise are to continue for a period of not less than 10 days before such exclusive franchise is granted.


. Section 1.01(A)(14) provides:
(A) The Board of County Commissioners shall be the legislative and the governing body of the county and shall have the power to carry on a central metropolitan government. This power shall include but shall not be restricted to the power to:
******
(14) Regulate, control, take over, and grant franchises to, or itself operate gas, light, power, telephone, and other utilities, sanitary and sewage collection and disposal systems, water supply, treatment, and service systems, and public transportation systems, provided, however, that:
(a) Franchises under this subsection may only be granted by a two-thirds vote of the members of the Board present and approved by a majority vote of those qualified electors voting at either a special or general election, [footnote omitted] [emphasis added]